 Case: 1:19-cv-00066-SNLJ Doc. #: 33 Filed: 06/11/20 Page: 1 of 1 PageID #: 735



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

AUTO OWNERS INSURANCE                       )
COMPANY,                                    )
                                            )
                     Plaintiff,             )
                                            )
       vs.                                  )    Case No. 1:19CV00066 SNLJ
                                            )
BLAIR LEASING, LLC                          )
                                            )
                                            )
                     Defendant.             )

                     AMENDED CASE MANAGEMENT ORDER

       This matter is before the Court on the parties' joint Motion to Amend Case

Management Order. The motion is GRANTED as follows:

       1. The parties shall complete expert discovery in this case no later than June 23,



       2. Any motions to dismiss, for summary judgment or motions for judgment on the

pleadings must be filed no later than July 7, 2020. Opposition briefs shall be filed no

later than August 4, 2020 and any reply brief may be filed no later than August 18, 2020.

       3. This matter is reset for jury trial on Monday, May 10, 2021 at 9:00 a.m

       All other matters contained in the Court's previously filed case management order

remain in full force and effect.

       Dated this 11th day of June, 2020.


                                            STEPHEN N. LIMBAUG ,JR.
                                            UNITED STATES DISTRICT JUDGE
